UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-4776


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID J. CULLEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:14-cr-00020-GMG-RWT-1)


Submitted:   April 22, 2015                 Decided:   April 28, 2015


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Mark Sutton, SUTTON & JANELLE, PLLC, Martinsburg, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States   Attorney,  Anna Krasinski,    Assistant   United States
Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David J. Cullen appeals the 151-month sentence imposed by

the district court after he pled guilty to aiding and abetting

the distribution of heroin, in violation of 18 U.S.C. § 2 (2012)

and 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012).                            On appeal, Cullen

contends that the district court erred by applying the career

offender     enhancement         of        U.S.       Sentencing       Guidelines          Manual

§ 4B1.1     (2013),       and        that     his       sentence        is     substantively

unreasonable.      We affirm.

     Because Cullen did not object to his career offender status

in the district court, we review this issue for plain error.

United    States    v.    Price,       777     F.3d      700,    711    (4th        Cir.    2015)

(discussing       standard).           A    defendant         qualifies        as    a     career

offender     if,    as    relevant          here,       he     had    two      prior       felony

convictions for a crime of violence or a controlled substance

offense.      USSG    § 4B1.1(a).              Cullen        argues     that    one      of   the

convictions on which the district court relied does not qualify

as a predicate offense for purposes of § 4B1.1(a).                                  He claims,

pursuant     to    § 4A1.2(d),         that       his    age    at     the     time      he   was

convicted,    coupled         with    the     conviction’s           staleness,        prevents

reliance on the conviction as a predicate for career offender

purposes.    We disagree.

     To qualify as a predicate conviction under § 4B1.1(a), a

conviction    must       be   counted        separately         under    §     4A1.1(a)-(c).

                                                  2
USSG § 4B1.2(c) & n.3; United States v. Mason, 284 F.3d 555, 558

(4th     Cir.     2002).          Section 4A1.2(d)             restricts          the   prior

convictions that may be counted for purposes of § 4A1.1(a)-(c),

based    on     the    defendant’s     age     at       the   time    he    committed       the

predicate offense.             See USSG § 4A1.2(d).             We conclude that the

prior    conviction       was    appropriately           counted      under       § 4A1.1(a).

Cullen    concedes       that    he   was    convicted        as     an    adult,    and    his

sentence of imprisonment—which included the term of imprisonment

he    served    following       the   revocation         of   his    probation       for    the

underlying conviction, USSG § 4A1.2(k)(1)—exceeded one year and

one    month     and    fell    within      the    relevant        time     period.        USSG

§ 4A1.2(d)(1), (k)(2)(A).              Therefore, Cullen has not shown that

the district court erred, much less plainly erred, by counting

the challenged conviction as a predicate for career offender

purposes.

       Next,     Cullen    claims     that        the    district         court    failed    to

appropriately weigh the 18 U.S.C. § 3553(a) (2012) factors in

light of his background and the circumstances of his offense.

We review a sentence for reasonableness, applying “a deferential

abuse-of-discretion standard.”                Gall v. United States, 552 U.S.

38, 41 (2007); United States v. Lymas, 781 F.3d 106, 111 (4th

Cir. 2015).           Having found no procedural error, see Lymas, 781

F.3d     at     111,      “we     proceed         to     ‘assess          the     substantive

reasonableness of the sentence imposed,’”                           id. at 112 (quoting

                                              3
Gall,    552       U.S.      at     51),      under     “the        totality       of      the

circumstances,” Gall, 552 U.S. at 51.                        “[A] sentence within a

properly calculated advisory Guidelines range is presumptively

reasonable” on appeal.              United States v. Dowell, 771 F.3d 162,

176   (4th   Cir.        2014)    (internal       quotation    marks        omitted).       “A

defendant can only rebut the presumption by demonstrating that

the sentence is unreasonable when measured against the § 3553(a)

factors.”           Id.     (internal       alteration        and     quotation          marks

omitted).

      Here, the record shows that the district court listened to

Cullen’s     arguments,           balanced        Cullen’s     background          and     the

circumstances of his offense with his rehabilitation efforts,

and concluded that a sentence at the bottom of the Guidelines

range satisfied the sentencing objectives in § 3553(a).                               Cullen

has failed to rebut on appeal the presumption of reasonableness

accorded     his    within-Guidelines             sentence.         Thus,    the   district

court did not abuse its discretion in sentencing Cullen.

      Accordingly, we affirm the district court’s judgment.                                 We

dispense     with        oral     argument     because        the    facts      and      legal

contentions        are    adequately       presented    in     the    materials       before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED



                                              4